DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
Claims 14, 19, & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 February 2021.
Applicant's election with traverse of Group I drawn to claims 1-13, and newly submitted claims 15-18 in the reply filed on 26 February 2021 is acknowledged.  The traversal is on the ground(s) that the Applicant does not view these claims as “independent or patentably distinct” nor does Applicant feel that there is a serious [examination] burden.  This is not found persuasive because of the reasons provided on pages 3-4 of the Restriction Requirement of 8 February 2021, the example of Sandberg not being responded to directly, and restated below. 
The analysis provided by the Restriction Requirement does not rely on a “special technical feature” as argued by Applicant, rather it notes that the groups “lack unity of invention because even though the inventions of these groups require the technical feature of a pulsation unit, this technical feature is not a special technical feature…” Applicant does not appear to address the direct claim mapping as provided to the Sandberg reference, which was provided to satisfy the reasons and examples burden of the Examiner such that the inventions considered as a whole do not define over the prior art provided. It is noted that the opinion and examination , the requirement is still deemed proper and is therefore made FINAL.
 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing and construction reserved for claims; 3) does not narratively and concisely describe the invention; and 4) contains many words above the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 9, 12, 16, & 20 are objected to because of the following informalities: 
for Claims 1, 12, 16, & 20: each instance of the term “which” should be reviewed for a proper replacement term for increased clarity. For example, claim 1, line 9, would wherein the second pressure is lower than…--. Similarly, in claim 1, line 12 would be more concisely written as such: --a control unit 
Claim 9 should be revised to replace “furthermore” with --further-- in line 2. The claims should be reviewed for easy comprehension and any remaining typographical errors. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each instance of “which” should be reviewed for clarity. For example:
Claim 1, line 6 states “…which pulsation device…” - this should be replaced with --the pulsation device-- or --said pulsation device-- for proper antecedent basis, as it is unclear whether the intent is to further limit or to introduce another pulsation device. 
Claim 1, line 7 recites “…which first supply line” - this should be replaced, in kind, with --the first supply line-- or --said first supply line--. 
Claim 1, line 10 recites “…which first supply line” - this should be replaced, in kind, with --the first supply line-- or --said first supply line--. 
Claim 2 recites the limitation “the passage of…the second valve…” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 only identifies a passage associated with the first valve. Is there intended to be a second passage for the second valve, or are there intended to be two valves on the same passage / fluid line? In light of the specification, it appears that a second passage formed by a second line is intended. This is similarly applied to claims 3-7, 9-10, & 16.
Regarding Claim 11, the introduction of another “a memory” is unclear. Is this intended to be the same memory of claim 10? For purposes of examination, this limitation is considered --the memory--.
The remaining dependent claims 8, 12, 15, & 17-18 are rejected as dependent from one or more claims rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over van Dorp et al. (US 2018/0338466), hereinafter referred to as “van Dorp” in view of Olander (US 3,783,837).
For Claim 1, van Dorp discloses a milking device for milking a dairy animal (wherein the device of van Dorp is capable of being used to milk animals, per the disclosure), comprising:
a teat cup (5) with a cup wall (10) and a teat liner (11) and a pulsation space situated in between (12, [0026]), and 
a pulsation device (7) connected to the pulsation space (via 6, as illustrated in Figure 2 and the accompanying description found in [0022]), the pulsation space configured to apply a pressure that varies in pulsations to the pulsation space in order to open and close the teat liner (as detailed throughout the disclosure, the device of van Dorp works in the same manner as the instant invention by massaging the teat with the teat liner acted on by the pulsation space, [0024 & 29]), and which pulsation device comprises: 
a first supply line for supplying a first pressure (the line running through pump 23, Fig. 2 & [0027]), which first supply line is controllable by a first operable valve (22),

a control unit (20) which is configured to generate control signals for operating the first valve and the second valve [0029], 
	wherein the first valve is a controllable valve having a passage which is opened and closed by means of the control signals (wherein the pulsation control system 20 generates signals to control each of valves 21 & 22, as described in [0029]), 
	wherein the passage of the first valve is adjustable during at least one pulsation phase by the control unit via the control signals (wherein the pulsation control system 20 is capable of providing control signals to valve 21 during a pulsation phase, [0029]).
	Van Dorp is silent to an adjustable passage, in light of the special definition found on pages 1-2 of the instant specification, “It should be noted here that "adjustable passage" is understood to mean that the passage is adjustable by the control device in at least one intermediate position between most open position and a most closed position. In turn, "adjustable" means that the passage is actively driven and controlled to a position corresponding to the control signals. With a known prior-art pulsator valve which can be controlled from a fully open position to a fully closed position and vice versa, all intermediate passage positions are obviously also assumed, but these are not at all controlled or regulated and can therefore not serve as an adjustment parameter.” 
	Olander, like prior art above, teaches a milking machine (title, disclosure), further comprising a valve (regulating valve 17) with a passage which is driven and controlled to a position among a plurality of positions (as noted in the disclosure of Column 1, lines 2-13 and or more working values in addition to the idling value; in the analysis of “or more,” there must be at least two working values at play, one being the highest open, one being an intermediate, and the idling value being the most closed), the plurality of positions comprising most open position, most closed position, and at least one intermediate position between the most open and the most closed position (as noted in the discussion above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify each of the valves 21 & 22 of van Dorp with a regulating valve 17 as taught by Olander, the valves in both disclosures being controlled by a controller for the purpose of regulating pressure in a milking system, in order to provide feedback from each line of pressure, as such, causing a more regulated and automated system handling more minute pressures and pressure differentials more consistently.

For Claim 2, the above-modified reference teaches the milking device as claimed in claim 1, and Olander further teaches wherein the passage of the first and/or of the second valve (for purposes of examination, the passage of only one valve is required, due to “or” in the limitation “and/or”) is adjustable in several intermediate positions (it is contemplated by the disclosure found in Col. 4, l. 9-14 “…more working values in dependence upon changes of the rate of flow of the milk.” that the regulating valve 17 would be provided with many intermediate positions with which to react to the flow of milk) by the control unit via the control signals during one pulsation phase (the device of the above-modified reference is capable of such a frequency, as noted in Col. 4, l. 20-26, “…the massaging frequency and the relation between the pressure and the suction periods is obtained by connecting the vacuum conduits 1 and 2 with their different capable of adjustment --this interpretation is carried through to all instances to “adjustable” found below, a more positive suggested limitation is along the lines of --the control unit programmed to adjust each respective passage of the first and second valves into several intermediate positions in the duration of one pulsation phase--).

For Claim 3, the above-modified reference teaches the milking device as claimed in claim 1 and Olander further teaches wherein the passage of the first and/or of the second valve is continuously adjustable in several intermediate positions by the control unit via the control signals during one pulsation phase (it is contemplated by the disclosure found in Col. 4, l. 9-14 “…one or more working values in dependence upon changes of the rate of flow of the milk.” that the regulating valve 17 would be capable of constant adjustment in order to react to the flow of milk).

For Claim 4, the above-modified reference teaches the milking device as claimed in claim 1, Olander further teaches wherein a pulsation has a, b, c and d phases, and wherein the passage of the first and/or of the second valve during the c phase and/or the a phase is adjustable by the control unit, via the control signals, in several intermediate positions with alternately enlarged and reduced passages (it is contemplated by the disclosure found in Col. 4, l. 9-14 “…one or more working values in dependence upon changes of the rate of flow of the milk.” that the regulating valve 17 would be capable of constant adjustment in order to react to the flow of milk 

For Claim 5, the above-modified reference teaches the milking device as claimed in claim 1, and the resulting device renders obvious wherein the respective passages of the first valve and the second valve are alternately adjustable by the control unit via the control signals during at least one pulsation phase (wherein each of the above first and second valves and respective passages is capable of being adjusted by the controller at the frequency necessary “in dependence upon changes in the flow of milk,” Col. 4, l. 9-14 of Olander, including multiple times in one pulsation phase).

For Claim 6, the above-modified reference teaches the milking device as claimed in claim 1, and the resulting device renders obvious wherein the respective passages of the first valve and the second valve are repeatedly adjustable by the control unit via the control signals during at least one pulsation phase (wherein each of the above first and second valves and respective passages is capable of being adjusted by the controller at the frequency necessary “in dependence upon changes in the flow of milk,” Col. 4, l. 9-14 of Olander).

For Claim 7, the above-modified reference teaches the milking device as claimed in claim 1, and the resulting device renders obvious wherein the respective passages of the first valve and the second valve are simultaneously adjustable by the control unit via the control signals during at least one pulsation phase (note that the above regulating valves 17, Olander applied to the valves 21 & 22, van Dorp provides two controlled regulating valves which are capable of 

For Claim 9, the above-modified reference teaches the milking device as claimed in claim 1, and van Dorp further discloses furthermore comprising a pulsation pressure gauge (15) for measuring a value of the pressure in the pulsation space [0029] and sending the measured pressure value to the control unit (“The sensor 15 is connected to a pressure measurement device 16, which here receives the signal from the sensor 15 and processes (e.g. amplifies) it into a usable pressure signal which is transmitted to the pulsation control system 20,” [0029]).
The resulting device renders obvious wherein the passage of the first and/or of the second valve is adjustable by the control unit via the control signals in dependence of the measured pressure value (note that van Dorp discusses changing the pulsation space by actuating the valves 21 & 22, in view of the above modification to incorporate the regulating valve 17, Olander into each valve placement, meeting the claimed limitation).

For Claim 10, the above-modified reference teaches the milking device as claimed in claim 9, and van Dorp further discloses wherein the control unit comprises a memory with a desired pressure value in the pulsation space (as noted in the discussion of [0029], “On the basis of this pressure signal or otherwise, the pulsation control system 20 controls the pulsation in the pulsation space 12 by alternately opening the second valve 22 while the first valve 21 is closed, whereby the space 12 is connected to the pulsation vacuum created by the (vacuum) pump 23, and then closing the second valve 22 and opening the first valve 21, whereby the space 12 is connected to the environment 24.” - the abilities of the pulsation control system 20 require at 
However, if the pulsation control system 20 of van Dorp does not provide a memory, then it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing the processes described in [0029 & 32-33], van Dorp, for non-limiting example, within a computer with a memory, in order to specifically provide a device which provides the ability to perform such a variety of functions, as well as to provide a user interface, as required by keypad 25, [0032].

For Claim 13, the above-modified reference teaches the milking device as claimed in claim 10, and van Dorp further teaches furthermore comprising an input device (25).
The above-modified reference is silent to the input device inputting or changing the desired pressure value.
However, since the input device 25 is a portion and affects the pulsation control system 20, and the pulsation control system 20 provides at least some processing, it would have been obvious at the time the invention was effectively filed to incorporate the input device in a manner which allows for the inputting or changing the desired pressure value by a user, in order to 

For Claim 15, the above-modified reference teaches the milking device as claimed in claim 1, and van Dorp further discloses wherein the first and second supply lines are closeable by the first and second operable valves, respectively [0029].

For Claim 16, the above-modified reference teaches the milking device as claimed in claim 1, and the above-modified reference further teaches wherein the second valve (22, can Dorp) is a controllable valve having a passage which is adjustable by means of the control signals (via 20, in the same manner as the first valve of claim 1 rejected above), and wherein the passage of the second valve is adjustable during at least one pulsation phase by the control unit via the control signals (as modified above, the regulating valve 17, Olander in place of valve 22, van Dorp, meeting the claim limitation because the resulting valve is capable of such frequent adjustment).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over van Dorp in view of Olander as applied to claim 8 above, and further in view of Wilson et al. (US 2014/0174366), hereinafter referred to as “Wilson.”
For Claim 8, the above-modified reference teaches the milking device claimed in claim 1.
The above-modified reference is silent to wherein at least one of the first and second valves comprises an electromagnetic valve.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an obvious substitution of functional equivalents to substitute the regulating valve of the above-modified reference with an electromagnetic valve as taught by Wilson, in order to provide more control over the movement over the valve body, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claims 11, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over van Dorp in view of Olander as applied to claim 10 above, and further in view of Petterson et al. (US 2008/0127896), hereinafter referred to as “Petterson.”
For Claim 11, the above-modified reference teaches the milking device as claimed in claim 10.
The above-modified reference is silent to wherein the control unit furthermore comprises a memory for storing generated control signals associated with at least one applied pulsation, and wherein the control unit is furthermore configured to generate control signals for the purpose of a new pulsation based on said comparison and on at least some of the stored control signals.
Petterson, like prior art above, teaches a milking device (title, disclosure) further comprising a memory for storing generated control signals associated with at least one applied pulsation (noted as milking schemes, as defined in [0051] and discussed throughout the disclosure), and wherein the control unit is furthermore configured to generate control signals for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by supplying a processor programmed with a machine learning method as taught by Petterson, in order to “minimize the total milking time for each cow,” [0053] for non-limiting example.

For Claim 17, the above-modified reference teaches the milking device as claimed in claim 10.
The above-modified reference is silent to wherein the desired pressure is a desired pressure value in the pulsation space as a function of time.
Petterson, like prior art above, teaches a milking device (title, disclosure) further comprising wherein the desired pressure is a desired pressure value in the pulsation space as a function of time (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing different pressures as a function of milking time as taught by Petterson, in order to “minimize the total milking time for each cow,” [0053] while simultaneously comforting the cow by not overstimulating her. 

For Claim 18, the above-modified reference teaches the milking device as claimed in claim 10.

Petterson, like prior art above, teaches a milking device (title, disclosure) further comprising wherein the desired pressure value is a desired pressure value as a function of time for at least one animal or group of animals (Fig. 3, in light of the discussion of a particular cow, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing different pressures as a function of milking time as taught by Petterson, in order to “minimize the total milking time for each cow,” [0053] while simultaneously comforting the cow by not overstimulating her. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over van Dorp in view of Olander as applied to claim 10 above, and further in view of Petterson in view of Thompson (US 2013/0319336).
For Claim 12, the above-modified reference teaches the milking device as claimed in claim 10.
The above-modified reference is silent to wherein the memory comprises an animal-specific or groupwise pressure value, and wherein the milking device comprises an animal recognition system which is operatively connected to the control unit.
Petterson, like prior art above, teaches a milking device (title, disclosure) further comprising a memory comprises an animal-specific (“milking vacuum” [0025] in light of the database information for each animal [0028-29]) or groupwise pressure value.

Thompson, like prior art above, teaches a milking device (title, disclosure), further comprising an animal recognition system which is operatively connected to a control unit [0094].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the control unit of the above-modified reference with an animal recognition system as taught by Thompson, in order to more automatically and quickly be able to identify and record data about each individual animal.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to Brown et al. (US 2007/0137580), Hatzack (WO 2012022356), van der Lely et al. (US 5,275,124), Wartenhorst (US 8,683,945), Tan et al. (US 5,613,514), as disclosing similar features to the claimed and disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643